UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1249


MARTIN AGENDA MORFAW,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    February 9, 2009                Decided:   February 25, 2009


Before TRAXLER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, Amy M. Grunder, BEACH-OSWALD IMMIGRATION
LAW ASSOCIATES, PC, Washington, D.C., for Petitioner.    Gregory
G. Katsas, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Patrick J. Bumatay, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martin   Agenda    Morfaw,        a        native    and     citizen      of

Cameroon,    petitions   for   review    of       an    order   of     the    Board   of

Immigration    Appeals   (“Board”)      denying          his    second       motion   to

reopen.     We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion.     See 8 C.F.R. § 1003.2(a) (2008).               Accordingly, we deny

the petition for review for the reasons stated by the Board.

See In re: Morfaw (B.I.A. Jan. 23, 2008).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                     2